Title: To James Madison from Henry Wheaton, 29 September 1823
From: Wheaton, Henry
To: Madison, James


        
          Sir,
          New York, Sept. 29, 1823
        
        I take the liberty of writing you for the purpose of stating that I have undertaken to give the public some Account of the professional and political Character of the late Mr. Pinkney. With this view, I have endeavoured to collect as much of his private Correspondence as might be useful to my purpose.
        It is probable that whilst he was minister in England he might have written you, Sir, some Letters, which though marked Private, were on public affairs, & would throw light upon the transactions of that day. If there are in your possession any such letters, or any others which you may have received from him touching our controversies with G. Britain—as to the Rule of the War 1756, &ca. I should feel extremely obliged by the communication of them. The use I should make of them would depend entirely upon the restrictions imposed by yourself.
        I should also be extremely flattered by being favoured with your own recollections of this highly gifted man. But I can hardly presume to impose upon that ease & liesure, which you have so dearly purchased by a long life laboriously devoted to the public service, a task of this kind—and must content myself with gathering such scattered hints as I can collect from inferior sources. Soliciting your indulgence for this intrusion upon your retirement, I am with great respect Your obt Serv’t,
        
          H. Wheaton
        
        
          P.S. If Mrs. Madison has any recollection of a young man who had the honour to see her at Washington, I should desire to be respectfully remembered to her.
        
      